Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 17, 2018

                                       No. 04-18-00334-CV

                                      Paulette BARIBEAU,
                                            Appellant

                                                 v.

                             HILL COUNTRY PARTNERS, L.P.,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-08378
                         Honorable Michael E. Mery, Judge Presiding

                                          ORDER
        Appellant’s attorney requested the reporter’s record from court reporter Amy L. Hinds on
June 1, 2018, and the record was due in this court on July 2, 2018. However, the court has
granted Hinds extensions of time to file the record until August 31, 2018— sixty days after it
was originally due. Our last order advised Hinds that no further extensions of time would be
granted absent a motion that (1) established extraordinary circumstances that prevented the
timely filing of the record, (2) advised the court of the status of completion of the record, and (3)
provided the court reasonable assurance the record would be completed by the requested
extended deadline.

       Hinds has filed another notice of late record, requesting an additional extension until
October 1, 2018, to file the record. The notice states only that Hinds’s “other duties or activities
preclude working on the record,” and does not attempt to establish extraordinary circumstances.
Nor has Hinds made any effort to assure the court the record will be complete and filed by
October 1. The notice includes a status report that states 642 pages of 1061 have been scoped
and two volumes, containing 92 pages have been proofed and corrected.

        Although we understand there are competing demands on the court reporter’s time, these
demands do not constitute extraordinary circumstances and cannot justify lengthy delays in filing
the record. Nevertheless, we grant the motion for extension of time and order Amy L. Hinds to:

       1) immediately file the two completed volumes of the record;

       2) file status reports with this court on September 21, 2018, and September 27, 2018, that
       show the progress made in completing the record; and
       3) file all remaining volumes of the record by October 1, 2018.

If Hinds is unable to perform all her duties and complete and file the record by October 1, she
must take whatever steps are necessary, including requesting a substitute reporter or hiring
competent assistance. The court will not grant further extensions. If the record is not filed by the
date ordered, Hinds may be ordered to appear and show cause why she should not be held in
contempt.

         We further order the clerk of this court to serve a copy of this order on Amy L. Hinds by
first class United States mail and by certified mail, return receipt requested. Because “[t]he trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
Tex. R. App. P. 35.3(c), we also order the clerk of this court to serve a copy of this order on the
trial court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.




                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court